DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 09/06/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “a diaphragm spaced by a spacer from a conductive capacitor layer … wherein the back plate is includes an isolating carrier … and the back plate furthermore carries isolated from the conductive capacitor layer on another surface area of the same side of the back plate a spacer layer that projects over the conductive capacitor layer and forms the spacer” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The claimed limitations of “the conductive capacitor layer is arranged on a center area of the back plate surrounded by a ring-formed spacer layer with a difference in layer thickness isolated by an isolation area of the back plate in between” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, the limitation of “an isolating carrier” in line 5 is indefinite since it is not clear what the limitation is.
Regarding claim 1, the limitation of “the back plate furthermore carries isolated from the conductive capacitor layer on another surface area of the same side of the back plate a spacer layer” in lines 7-8 is indefinite since it is not clear what it refers to.
In claim 1, it recites the limitation of “the same side” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U. S. Pat. App. Pub – 2005/0152571).
	Regarding claim 1, based on the best understanding of the claim language, Chang discloses a surface mountable condenser microphone (4) comprising; a diaphragm (72) spaced by a spacer (722) from a conductive capacitor layer (721), said conductive capacitor layer arranged on a surface of a back plate (71), wherein the back plate is includes an isolating carrier (52); the back plate (71) carries the conductive capacitor layer (721); the back plate furthermore carries isolated carrier (52) from the conductive capacitor layer on another surface area of the back plate; and a spacer layer (722) projects over the conductive capacitor layer and forms the spacer (Fig. 3A, 3B and 13) as claimed.
	Regarding claim 2, Chang further discloses the condenser microphone, wherein the conductive capacitor layer (721) is arranged on a center area of the back plate (71) surrounded by a ring-formed spacer layer (722) with a difference in layer thickness isolated by an isolation area of the back plate in between (Figs. 3A, 3B and 13).
	Regarding claim 3, Chang further discloses the condenser microphone, wherein the diaphragm (72) is spanned by a fixation element over the spacer layer (722) to form an air gap (725) between the diaphragm (72) and the conductive capacitor layer (721).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (U. S. Pat. App. Pub – 2005/0152571) in view of Song (U. S. Pat. - 7,949,142).
Regarding claim 9, Chang may not specially teach that the isolating carrier of the back plate is realized by a ceramic plate as claimed. Song disclose a similar structured condenser microphone, wherein an isolating carrier (140) of a back plate (14) is realized by a ceramic plate (claim 6). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide the ceramic plate for supportively mounting the condenser microphone taught by Chang, in order to utilize the condenser microphone in certain applications. 
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.




/SUHAN NI/Primary Examiner, Art Unit 2651